VACATE and REMAND and Opinion Filed January 7, 2022




                                        S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-21-00929-CV

                       RUCKUS MARKETING, LLC, Appellant
                                    V.
                      FREEMAN EXPOSITIONS, LLC, Appellee

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-20-18208

                             MEMORANDUM OPINION
              Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                              Opinion by Chief Justice Burns

      The parties have informed the Court they have settled all matters in controversy and

request, by joint motion, that we set aside the trial court’s judgment and remand the case for

the trial court to render judgment in accordance with their agreement. See TEX. R. APP. P.

42.1(a)(2)(B). We grant the motion and, without regard to the merits, vacate the trial court’s

judgment and remand the case to the trial court for rendition of judgment in accordance with

the parties’ agreement. See id.

                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE
210929F.P05
                                      S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     JUDGMENT

RUCKUS MARKETING, LLC,                          On Appeal from the 14th Judicial
Appellant                                       District Court, Dallas County, Texas
                                                Trial Court Cause No. DC-20-18208.
No. 05-21-00929-CV          V.                  Opinion delivered by Chief Justice
                                                Burns, Justices Goldstein and Smith
FREEMAN EXPOSITIONS, LLC,                       participating.
Appellee

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment without regard to the merits and REMAND the case to the trial court for
rendition of judgment in accordance with the parties’ agreement.

     Subject to any agreement between the parties, we ORDER that appellee Freeman
Expositions, LLC recover its costs, if any, of this appeal from appellant Ruckus
Marketing, LLC.


Judgment entered January 7, 2022




                                       –2–